DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-31, 33-35, and 38-50 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Deaton (WO 2021/087294), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in independent claims 18 and 34, which recites features not taught or suggested by the prior art.
While Deaton teaches a structurally analogous device, Deaton does not explicitly teach the positioning in the method step as claimed, particularly the proximal implant segment through the vein and the distal implant segment being positioned within the artery… such that blood flowing through the artery enters the intraluminal implant through the side opening and is diverted from the artery along the proximal implant segment as required by both claim 18 and 34. Rather, Deaton teaches the reversed configuration where blood enters the device from the proximal implant segment at the end opposite the side opening (relative to the flow of arterial blood through the artery, see Figs. 51A and 51B of Deaton).
While Culley (US 2012/0065652 A1) does teach connecting a vein to an artery, rather than an artery to vein (Paragraph 35), Culley still does not teach blood flowing through the artery entering the intraluminal implant through the side opening.
Other references such as Consigny (US 2015/0289875 A1) and Jang (US 2012/0116500 A1) also teach structurally analogous devices, but teach a different method of use similar to Deaton.
Further, the term “substantially obstruct” is interpreted as causing 10% or less reduction of flow/blocking of the lumen artery in accordance with Paragraphs 117 and 129 of Applicant’s specification, which defines the term “substantially”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                  

/PHILIP R WIEST/Primary Examiner, Art Unit 3781